PER CURIAM.
This is a suit which joined with a claim of patent infringement a claim of unfair competition. The latter was dismissed for lack of jurisdiction, there being no diversity of citizenship. The complaint alleges sufficient interrelation between the two claims to establish federal jurisdiction under 28 U.S.C.A. § 1338(b), as interpreted in Maternally Yours, Inc., v. Your Maternity Shop, Inc., 2 Cir., 234 F.2d 538, 544, which was decided subsequently to the judgment on appeal.
Judgment reversed.